Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  159883                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159883
                                                                    COA: 337796
                                                                    Washtenaw CC: 15-000590-FC
  DERRYL WADE SHELTON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals to consider
  whether the prosecutor’s references to the defendant’s prearrest silence were relevant and
  admissible under MRE 401 and MRE 403, see People v Cetlinksi, 435 Mich 742, 760-761
  (1990), and if not, whether it is more probable than not that the error was outcome
  determinative, People v Musser, 494 Mich 337 (2013).

         The Court of Appeals shall forward its decision on remand to the Clerk of this Court
  within 56 days of the date of this order.

        We retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2020
           p0624
                                                                               Clerk